Citation Nr: 0511714	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spina bifida, disc bulge, and spondylosis.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 and August 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
service connection for spina bifida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

The veteran's service medical records reflect that he 
complained of and sought treatment for low back pain in 
November 1957.  The record also reflects that the veteran, in 
private medical records dated in November 2001 and January 
2002, complained of back pain.  In November 2001, the veteran 
underwent at CT scan of his lumbar spine.  The examiner's 
impression was that the veteran had mild L3-4 and L4-5 disc 
bulge with slight posterior end plate osteophytosis, L4-5 
spondylosis with moderate degenerative narrowing of the 
interspace and subarticular sclerosis, and L5 spina bifida 
occult.  The record also reflects that in a February 2002 
private medical record, the examiner reported that the 
veteran had disc surgery in 1970 and 


1998.  Thus, in light of the fact that the veteran had low 
back complaints in service and the fact that he currently has 
low back disabilities, the Board finds that an examination 
and clinical opinion is necessary to determine the nature and 
etiology of the veteran's current low back disabilities.   

The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the veteran is in receipt of Social 
Security benefits.  However, the Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  The record does not reflect that the VA 
has sought to obtain those records.  Such records may be 
useful in adjudicating the veteran's claim.

Accordingly, the case is REMANDED for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a low back 
disability, to include spina bifida, disc 
bulge (including disc surgery in 1970 and 
1998), and spondylosis, since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the veteran and all 
clinical records that were considered in 
adjudicating his claim(s) for SSA 
disability benefits.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available to determine 
the nature and etiology of all current 
low back disabilities, to include spina 
bifida, disc bulge, and spondylosis.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any current low back 
disability is etiologically related to 
the low back pain complaint found in the 
veteran's November 1957 service medical 
record.  The examiner should also 
specifically comment on whether the 
veteran's spina bifida is a developmental 
defect.

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



